  Case 1:17-cr-00728-VM Document 33 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

               —— against ——

JOHN REIMER,                                  17-CR-728 (VM)

                               Defendant.     ORDER


VICTOR MARRERO, United States District Judge.

        Defense counsel writes with consent of the Government
to request that the conference for the above-named defendant
currently scheduled for July 10, 2020 be adjourned. (See
Dkt. No. 32.) The conference shall be rescheduled for
Friday, September 11, at 4:30 p.m.


        Defendant consents to an exclusion of time from the
Speedy Trial Act until September 11, 2020.


        It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any possible miscarriage of justice. The value of this
exclusion outweighs the best interests of the defendant and
the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) &
(iv).


SO ORDERED.
Dated: New York, New York
       25 June 2020
